Exhibit 10.4

RADISYS CORPORATION

DESCRIPTION OF REVISIONS TO DIRECTOR COMPENSATION ARRANGEMENTS

Effective January 1, 2008:

 

  •  

The annual retainer for members of the board of directors (the “Board”) of
RadiSys Corporation (excluding committee Chairs) will increase from $25,000 to
$28,000;

 

  •  

The annual retainer for the Chair of the Audit Committee of the Board will
increase from $11,000 to $12,500; and

 

  •  

The annual retainer for Chairs of each of the Compensation Committee of the
Board and the Development Committee of the Board will increase from $9,000 to
$10,000.

Effective October 23, 2007:

 

  •  

Vesting schedule of initial stock grants for committee Chairs and Board members
will increase from 1 year to 3 years.